By the Court :
No case is cited to us; we have found none in which a judgment has been reversed for error manifestly beneficial to the party that asks the reversal. Had the plaintiff below, in this case, asked for a reversal we should .be bound to reverse; for, on the record, the judgment is to his prejudice. But the plaintiff in error has no ground of complaint. The cases cited by the counsel for the defendant in error, and the reason of the thing, unite in proving that a judgment ought not to be disturbed for an error beneficial to him who complains. He is not injured, so that his request is in contradiction to the allegations of the writ, that error has intervened to his prejudice. It is, in fact, to his advantage. There is a wide difference between a judgment in favor of a party and error in his favor. A man may be prejudiced by a judgment *319in his favor, where it is not for the thing he asks, or for less than he asks. But he never can be prejudiced by an error in his favor, such as rendering judgment against him for six thousand five hundred dollars, instead of ten thousand nine hundred and fifty-three dollars.
There may be cases where the court would feel justified in reversing a judgment for errors, apparently beneficial to the plaintiff in error. But this is not one of them. The judgment must be affirmed.†

NoTE by the Editor. — That can not be assigned for error by which the party assigning it would gain, xii. 112, 210; xiii. 131. This rule not applicable to errors of the court, ii, Swan’s Prac. 1136, and casos cited.